Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This action is in response to Applicant's filing on 12 April 2021. Claims 1-20 are presently pending and under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 April 2021 and 13 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the host device coupled through a network".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “a host device coupled through a network”.
Dependent claims 2-6 depend from, and therefore inherit the deficiencies of independent claim 1 and are accordingly rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, 12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Malladi et al (US2019/0079678 A1, hereinafter Malladi).
Regarding claim 1, Malladi discloses a data processing apparatus, comprising: a memory pool including a plurality of memory modules (See Malladi, Fig. 1 disclosing a stack 103, or pool, of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d); and 5
a controller coupled to the memory pool through a bus (See Malladi, Fig. 1 and [0025], disclosing logic die 104 including functionality to control the PIM functionality in the HBM+ memory devices and an HBM+ internal bus 111 connects the logic die 130 to each of the HBM+ memory devices, the logic die 130 corresponding to the controller), and wherein the controller is configured to collect a status of a computing resource of the data processing apparatus (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed), construct meta information indicating the status of the computing resource (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the logic die constructs the read ready status via RD_RDY (meta information) of the HBM device or in a two step HBM+ command, sends an indication (meta information) to the host device as to when the PIM operation may complete), and 
transmit the meta information to the host device coupled through a 10network (See Malladi, Fig. 1 and [0041], disclosing the logic die sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, where the host and HBM device are coupled together, or the logic die 104 sends an indication to the host device as to when the PIM operation may be completed, where the read ready command is an indication of the status of the PIM operation either being completed or in the case of and HBM+ command, when completion may be expected).  2010R

Regarding claim 7, Malladi discloses a data processing system, comprising: 15a host device; and a plurality of data processing apparatuses coupled to the host device through a network (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d coupled to host 101 and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d and [0025], “may be additional HBM+ stacks 103”), 
wherein at least one of the plurality of data processing apparatuses includes: 20a memory pool including a plurality of memory modules (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d coupled to host 101 and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d); and 
a controller coupled to the memory pool through a bus (See Malladi, Fig. 1 and [0023], disclosing logic die 104 including functionality to control the PIM functionality in the HBM+ memory devices and an HBM+ internal bus 111 connects the logic die 130 to each of the HBM+ memory devices), and configured to monitor and collect a status of a computing resource of the at least one of the plurality of data processing apparatuses (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed), construct meta information indicating the status of the computing 28152106543.1U.S. Patent ApplicationAttorney Docket No.: 088453- 8379.US00resource, and transmit the meta information to the at least one host device (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the logic die constructs the read ready status via RD_RDY (meta information) of the HBM device or in a two step HBM+ command, sends an indication (meta information) to the host device as to when the PIM operation may complete).  

Regarding claim 9, Malladi disclosed the data processing system of claim 7 as described hereinabove. Malladi further discloses wherein the host device includes: a meta information storage configured to store the meta information received from the at least one of the plurality of data 15processing apparatuses (See Malladi [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the host device 101 must have some temporary meta information storage in order to receive the read ready information sent from the logic die); and a processor configured to select a data processing apparatus based on the meta information and offload the application processing request to a selected data processing apparatus (See Malladi, Fig 1 disclosing host 101 coupled to the HBM device 105 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” and the host device sending a read command, or selecting the HBM/data processing apparatus and [0042], disclosing a two step HBM+ protocol to execute a PIM operation (processing in memory) or in other words, offload an application processing request to at least one of the HBM devices).  

20Regarding claim 10, Malladi disclosed the data processing apparatus of claim 9 as described hereinabove. Malladi further discloses wherein the processor is configured to access another one of the plurality of data processing apparatuses through the network to collect the status of the computing resource of another one of the plurality of data processing apparatuses (See Malladi, [0025], “may be additional HBM+ stacks 103” and accordingly the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack).  

Regarding claim 12, Malladi discloses a data processing system, comprising: 5a data processing apparatus including a controller coupled to a memory pool including a plurality of memory modules through a bus (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101),
the controller configured to collect a status of a computing resource of the data processing apparatus, construct meta information indicating the status of the computing resource, and transmit the 10meta information (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed); and 
a host device coupled to the data processing apparatus through a network and configured to select a data processing apparatus based on the meta information and offload an application processing request to a selected data processing apparatus (See Malladi, Fig 1 disclosing host 101 coupled to the HBM device 105 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” and [0042], disclosing a two step HBM+ protocol to execute a PIM operation (processing in memory) or in other words, offload an application processing request to the HBM device).  

Regarding claim 14, Malladi discloses an operating method of a data processing system, comprising: constructing, by a controller included in a data processing 30 152106543.1U.S. Patent ApplicationAttorney Docket No.: 088453- 8379.US00system that includes a plurality of memory modules coupled to the controller through a bus (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d), 
meta information by collecting a status of a computing resource of the data processing system (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the constructs the read ready status of the HBM device); and 
transmitting, by the controller, the meta information to a host 5device coupled to the data processing system through a network (See Malladi, Fig. 1 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101”, where the host is coupled to the HBM device).  
15

Regarding claim 19, Malladi disclosed the method of claim 14 as described hereinabove. Malladi further discloses wherein the host device is configured to receive meta information from additional data processing systems (See Malladi, [0025], “may be additional HBM+ stacks 103” and accordingly the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack), and select one data processing system based on 10the meta information received from the data processing system and the additional data processing systems (See Malladi, [0025], “may be additional HBM+ stacks 103” and [0041] the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack and the host responding with a read command, or in other words, selecting one the HBM devices).  

Regarding claim 20, Malladi disclosed the method of claim 19 as described hereinabove. Malladi further discloses wherein the host device is further configured to access another data processing apparatus 15through the network to collect a status of a computing resource of another data processing apparatus (See Malladi, [0025], “may be additional HBM+ stacks 103” and [0041] the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Chang et al (US 2017/0255390 A1, hereinafter Chang)
Regarding claims 2 and 15, taking claim 2 as exemplary, Malladi disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi further discloses wherein the controller is configured to exchange the meta information with the host device (disclosing the logic die sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, where the host and HBM device are coupled together, or the logic die 104 sends an indication to the host device as to when the PIM operation may be completed, where the read ready command is an indication of the status of the PIM operation either being completed or in the case of and HBM+ command, when completion may be expected ).  
Malladi does not disclose using a protocol packet to exchange the meta information with the host device.
However, Chang discloses using a protocol packet to exchange the meta information with the host device (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device responding to host requests via response packet and which can include PIM instructions, and which therefore indicate using a PIM protocol).
Malladi and Chang are analogous art as they are both directed to improved 3D stacked memory management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth memory of Malladi with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).

Regarding claims 3 and 16, taking claim 3 as exemplary, Malladi disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi further discloses wherein the controller is configured to exchange the meta information with the host device (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101).
Malladi does not disclose using a control packet to exchange the meta information with the host device.
However, Chang discloses using a control packet to exchange the meta information with the host device (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device responding to host requests via response packet and which can include PIM instructions, and which therefore controls the PIM/HBM device).
Malladi and Chang are analogous art as they are both directed to improved 3D stacked memory management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth memory of Malladi with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).  

Regarding claims 5, and 18, taking claim 5 as exemplary, Malladi disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi does not further disclose wherein the controller further includes a command queue configured to store commands transmitted from the host device and the meta information includes at least one of an identifier of the 5data processing apparatus, information indicating whether the command queue is full or empty, information indicating whether the controller is busy or idle, or an address of a memory module in which data of the host device is to be stored.
However, Chang discloses wherein the controller further includes a command queue configured to store commands transmitted from the host device (See Chang, [0053]-[0056], disclosing the base die including a program memory for storing control instructions and may include storing multiple configuration data and instructions to allow operations to pipeline efficiently, or in other words, a command queue) and the meta information includes at least one of an identifier of the 5data processing apparatus, information indicating whether the command queue is full or empty, information indicating whether the controller is busy or idle, or an address of a memory module in which data of the host device is to be stored (See Chang, Fig. 5E and 5F and [0082], [0084], and [0093] and Tables 3 and 4, disclosing the response packet header and tail may contain cube ID and “the memory device may send back a response informing the host that it has finished, and providing the address in which the end result Z has been stored”).
Malladi and Chang are analogous art as they are both directed to improved 3D stacked memory management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth memory of Malladi with the command queueing and packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data as well as pipelined operations allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).  

Regarding claim 8, Malladi disclosed the data processing system of claim 7 as described hereinabove. Malladi further discloses wherein the at 5least one of the plurality of data processing apparatuses and the host device are configured to exchange meta information therebetween (See Malladi, [0064]& [0066], disclosing use of a CA bus and data bus for transmission of a two-step HBM+ protocol PIM command including the PIM_CHRG command over the CA bus and a PIM_CMD over the data bus, where the PIM command includes and corresponds to meta information by indicating use of a one or two step HBM or HBM+ protocol).
Malladi does not disclose using a protocol packet and a control packet to exchange meta information therebetween and wherein the protocol packet or the control packet includes the meta information in the protocol packet or the control packet.
However, Chang discloses using a protocol packet and a control packet to exchange meta information therebetween and wherein the protocol packet or the control packet includes the meta information in the protocol packet or the control packet (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device receiving request packets from the host and responding to host requests via response packet and which can include PIM instructions, and which therefore controls the PIM/HBM device).
Malladi and Chang are analogous art as they are both directed to improved 3D stacked memory management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth memory of Malladi with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).




Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Elliot et al (US 2008/0259803 A1, hereinafter Elliot). 
Regarding claim 4, 13, and 17, taking claim 4 as exemplary, Malladi disclosed the data processing apparatus of claim 3 as described hereinabove. Malladi does not disclose wherein the controller is configured to monitor a traffic between the data processing apparatus and the host device and transmit the control packet including the meta information in case that the traffic is less than a threshold value or is in a communication idle state. 
However, Elliot discloses wherein the controller is configured to monitor a traffic between the data processing apparatus and the host device and transmit the control packet including the meta information in case that the traffic is less than a threshold value or is in a communication idle state (See Elliot, [0050] & [0051], disclosing monitoring the amount of congestion over a network and the use of a threshold level amount of bandwidth availability before sending data, or in other words, traffic is less than a threshold value before sending data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sending of meta information in the high bandwidth memory system of Malladi with the traffic monitoring of Elliot as it improves the overall system performance by reducing network congestion and minimizes network impact when sending the data (See Elliott [0051]). 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of About InfiniBand (InfiniBand Trade Association, About Infiniband, Oct 2018, hereinafter Infiniband_NPL). 
Regarding claims 6 and 11, taking claim 6 as exemplary, Malladi disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi does not disclose wherein the network including a fabric network including Ethernet, a fiber channel, or InfiniBand.  
However, However, Infiniband discloses wherein the network including a fabric network including Ethernet, a fiber channel, or InfiniBand (See Infiniband_NPL, page 1, disclosing a Infiniband as a true fabric architecture defining I/O architecture used to interconnect servers, communications infrastructure, storage and embedded systems).
It It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the high bandwidth memory system of Malladi with the Infiniband network of Infiniband_NPL as it allows for increased data system operations performance by providing low latency and high efficiency data transport (See Infiniband_NPL, page 2, Advantages).


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Lea (US 2018/0239531) disclosing PIM commands having unknown time for completion and generating status information which may be transferred to or from the host


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132